      Case 1:17-cv-08528-PGG-JLC Document 89
                                          71 Filed 07/03/19
                                                   07/02/19 Page 1 of 1




                                                     July 2, 2019


BY ECF
Hon. Paul G. Gardephe, U.S.D.J.
United States Courthouse                                                        July 3, 2019
40 Foley Square
New York, NY 10007

                       Re: Thor 680 Madison Ave LLC v. Qatar Luxury Group S.P.C. et ano.
                          Docket No. 17-cv-08528 (PGG)(JLC)
Dear Judge Gardephe:
        This firm represents plaintiff Thor 680 Madison Ave LLC (“Thor”). Thor and defendant
Qatar Luxury Group S.P.C. (“QLG”) have served motions for partial summary judgment,
pursuant to the court’s order dated April 30, 2019, endorsing the April 18, 2019 letter from
QLG’s attorney, Aneca E. Lasley. The parties have also served their opposition papers, and
today is the deadline for reply papers. We write to respectfully request that Thor be permitted to
file a 14- page memorandum of law, exceeding the page limit under the court’s rules. QLG’s
opposition papers raise numerous issues relating to the three counts on which Thor seeks
summary judgment, and Thor requires the additional 4 pages to fully address QLG’s arguments.
QLG’s counsel has indicated that it will not oppose the request.


                                                     Respectfully,


                                                     Joseph Lee Matalon



cc: Aneca Lasley, Esq. (via ECF)
